THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account JF-I Pilot Classic Variable Annuity Pilot Elite Variable Annuity Supplement dated May 1, 2016 This Supplement provides a list of the funds currently available in your Pilot or Pilot Elite variable annuity contract: American Century VP International Fund – Class I American Century VP Value Fund – Class II Delaware VIP® High Yield Series – Standard Class Deutsche Small Cap Index VIP Portfolio – Class B Fidelity® VIP Contrafund® Portfolio – Initial Class Fidelity® VIP Equity-Income Portfolio – Initial Class Fidelity® VIP Growth Portfolio – Initial Class Goldman Sachs VIT Strategic Growth Fund – Institutional Shares LVIP Blended Mid Cap Managed Volatility Fund – Standard Class LVIP Delaware Bond Fund – Service Class LVIP Delaware Foundation® Conservative Allocation Fund – Service Class LVIP Dimensional U.S. Core Equity 1 Fund – Service Class LVIP Franklin Templeton Global Equity Managed Volatility Fund – Standard Class LVIP Government Money Market Fund – Standard Class LVIP JPMorgan Select Mid Cap Value Managed Volatility Fund – Standard Class LVIP MFS International Growth Fund – Standard Class LVIP MFS Value Fund – Standard Class LVIP SSGA S&P 500 Index Fund – Standard Class LVIP SSGA Small-Cap Index Fund – Standard Class LVIP T. Rowe Price Growth Stock Fund – Standard Class LVIP Wellington Capital Growth Fund – Standard Class LVIP Wellington Mid-Cap Value Fund – Standard Class MFS® VIT Research Series – Initial Class MFS® VIT Utilities Series – Initial Class PIMCO VIT Total Return Portfolio – Administrative Class ProFund® VP Financial ProFund® VP Health Care ProFund® VP Technology T. Rowe Price Mid-Cap Growth Portfolio – Class II Vanguard® VIF Mid-Cap Index Portfolio Vanguard® VIF REIT Index Portfolio Vanguard® VIF Small Company Growth Portfolio Complete information about each fund may be found in the fund’s prospectus. Please retain this Supplement for future reference. It is for informational purposes and requires no action on your part.
